         Case 1:19-cv-03377-LAP Document 128 Filed 06/05/20 Page 1 of 3




                                                            MICHAEL A. BRILLE, General Counsel
                                               Tel.: (202) 237-2727; E-mail: mbrille@bsfllp.com

                                                     June 5, 2020

VIA ECF
Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

          Re:    Giuffre v. Dershowitz, 19-cv-03377 (LAP)

Dear Judge Preska:

        I write in response to Alan Dershowitz’s May 29, 2020 request for a pre-motion conference
and to correct the misleading presentation by his counsel of Boies Schiller Flexner LLP’s position
regarding his subpoena (“Subpoena”). I understand that you previously directed the parties “to talk
about this before you start throwing paper at each other.” Dkt. 96 at 24:14-15. Dershowitz filed
his pre-motion letter in the midst of those very discussions.

        On January 10, 2020, BSF served its initial objections to Dershowitz’s demand that BSF
produce essentially every document in its possession that might refer to him, as well much more
related and unrelated to the firm’s representation of Virginia Guiffre, over more than a twenty-
year period. At the same time, BSF invited his counsel to “find some time to have a discussion,
including with respect to next steps.” Dkt. 125-10 at 7. His counsel did not respond for more than
two months. Id.

        When he did respond, BSF explained the substantial burden and cost imposed by the
Subpoena because, among other reasons, it set forth a date range exceeding 22 years (“January 1,
1998 through the date of Your response”); sought more than five years of almost daily, privileged
communications between BSF and its client; sought communications made under a promise of
confidentiality without a protective order in place; sought communications with unidentified media
outlets and journalists; and sought internal documents “concerning” those communications, raising
serious privilege and work product concerns. Moreover, with BSF’s offices closed and pertinent
material stored on individual laptops, even an initial assessment of the sheer volume of documents
being demanded required an arduous remote collection. In response, Dershowitz’s counsel refused
to narrow the date range for anything beyond two requests (although conceding that 2014-2016
was the period “most likely to be relevant to the subject matter of this litigation”); refused to
propose search terms for any client communications; and continued to press for unidentified media
communications (providing names “[w]ithout limiting the request”). Dkt. 125-10 at 3-5.

        In the meantime, to assess the burden associated with these broad requests, BSF collected
documents remotely and ran test searches using the search terms provided by Dershowitz. The
result was a collection of more than 230,000 documents—an extraordinary volume to review for
         Case 1:19-cv-03377-LAP Document 128 Filed 06/05/20 Page 2 of 3

                                                                               Hon. Loretta A. Preska
                                                                             June 5, 2020, Page 2 of 3

actual responsiveness. Indeed, the search terms run against the 2014-2016 period alone returned
over 70,000 documents. Obviously, trying to assess and log those communications would require
extraordinary efforts (and costs) and take months to complete. Id. at 1-2.

        Even so, BSF did not refuse to produce all documents (other than engagement letters) or
any privilege log, as Dershowitz falsely asserts in his May 29 letter. Rather, on May 11, BSF
offered a proposal to produce documents responsive to Requests 1-5 and 10-12 – broadly speaking,
any relevant, non-privileged communications between BSF and identified third parties – if
Dershowitz would agree to undertake “reasonable steps to avoid imposing undue burden or
expense” on BSF, as Rule 45(d)(1) requires. That proposal included (a) limiting the date range for
all requests to the 2014-2016 period that counsel had already admitted was “most likely to be
relevant to the subject matter of this litigation”; (b) identifying email recipients and refining search
terms to reduce the volume of documents that needed be manually reviewed; and (c) compensating
BSF for the costs imposed by the Subpoena. See, e.g., In re Subpoena to Loeb & Loeb LLP, 19
Misc. Civ. 241 (PAE), 2019 WL 2428704 (S.D.N.Y. Jun. 11, 2019). BSF stood on its objections
to Dershowitz’s demand to produce documents that have absolutely no relevance to this litigation
(Requests 6-9).

        For Requests 1 and 2, BSF offered to “consider providing a privilege log [for client
communications] if you alleviate this undue burden by supplying narrower search terms designed
to identify only the documents most pertinent to your claims and agreeing to advance BSF the
costs of complying with each of your requests.” Dkt. 125-10 at 2. For Request 3, BSF offered to
“produce any direct communications with Mr. Wexner (but not its related internal documents),
subject to the issuance of an appropriate protective order to protect this production from further
disclosure, in view of the expectation of confidentiality with which these communications were
conducted.” Id. With respect to Requests 4 and 5, BSF offered to “produce any direct
communications with identified journalists and media outlets relating to this matter (but not its
internal documents) if you could provide a list of email addresses and domains, as well as narrow
search terms designed to return a reasonable volume of responsive documents only, which thus far
has not occurred.” Id.1 For Request 10, BSF offered to “produce any direct communications with
the individuals you identify and their representatives relating to this matter (but not its internal
documents or communications relating to the Maxwell litigation) if you could provide narrower
search terms that return a reasonable volume of documents, which thus far has not occurred.” Id.
Finally, for Request 11, BSF advised counsel that it “is barred by the express terms of the
agreements you request from disclosing their unredacted content; and, for some, absent Mr.
Dershowitz obtaining a court order on notice to the affected parties.” Id. BSF must respect and
adhere to these contractual limitations before any disclosure could be made.

        Dershowitz never responded and instead filed his May 29 letter. He apparently considers
it reasonable to demand that BSF manually review more than 230,000 documents, as his counsel
refuses to provide any further search terms that would allow for a more refined computer search.
He also continues to demand not just a privilege log, but an overbroad log of at least 70,000

1
 Counsel never explained the relevance of any such documents created after Dershowitz himself
publicized his conspiracy theory in 2015. https://www.nytimes.com/2015/12/13/business/alan-
dershowitz-on-the-defense-his-own.html.
         Case 1:19-cv-03377-LAP Document 128 Filed 06/05/20 Page 3 of 3

                                                                               Hon. Loretta A. Preska
                                                                             June 5, 2020, Page 3 of 3

documents, no matter the cost and labor required, and despite the fact that the Committee Note to
Local Rule 26.2(c) expressly states that “traditional document-by-document privilege logs may be
extremely expensive to prepare, and not really informative to opposing counsel and the Court.”

        He also wrongly believes he can make those demands by asserting meritless crime-fraud
and waiver arguments. Ms. Guiffre did not place five years of attorney-client communications at
issue by denying non-existent communications. In Re County of Erie, 546 F.3d 222, 228 (2d Cir.
2008) (“waiver by implication when a client testifies concerning portions of the attorney-client
communication, . . . when a client places the attorney-client relationship directly at issue, . . . and
when a client asserts reliance on an attorney’s advice as an element of a claim or defense”). His
crime-fraud assertions are equally baseless, because where, as here, “the very act of litigating is
alleged as being in furtherance of a fraud, the party seeking disclosure under the crime-fraud
exception must show probable cause that the litigation or an aspect thereof had little or no legal or
factual basis and was carried on substantially for the purpose of furthering the crime or fraud.” In
re Richard Roe, Inc. (Roe II), 168 F.3d 69, 71 (2d Cir. 1999). This Court’s denial of Dershowitz’s
motion to dismiss in this action undermines any such assertion. Levy v Young Adult Institute, 13-
CV-02861 (JPO) (SN), 2015 WL 10891654, *3 (S.D.N.Y. Dec. 14, 2015).2

        As in Loeb, Dershowitz’s continued attempts to enforce such an overbroad subpoena
warrants shifting the costs of compliance to him—to “further encourage the [the subpoenaing
party] to judge, at the threshold, whether [the subpoenaed law firm] likely possesses enough non-
privileged documents of consequence to the [proceeding] to justify undertaking extensive, and
discovery.” Loeb, 2019 WL 2428704, at *5.3 Without this, he is motivated to increase the burdens
and expenses BSF must bear, not “avoid imposing” them, as Rule 45 demands. Dershowitz already
has engaged in malicious, damaging conduct toward BSF and its Chairman. See Dkt. 125-1.
Unless forced to moderate, he is never likely to authorize his counsel to make the mandatory
reasonable accommodations to BSF required by Rule 45.

       Beyond this directive, there is no need for a pre-motion conference. His request should be
denied, and the parties instructed to resume good-faith negotiations. Thank you.

                                                       Respectfully yours,

                                                       BOIES SCHILLER FLEXNER LLP

                                                       By: __________________________
                                                           Michael A. Brille
cc: All counsel via ECF                                    Richard E. Weill

2
 Moreover, Mr. Wexner (Dershowitz’s alleged extortion victim) denies that there ever was an
extortion plot against him. See https://www.columbusmonthly.com/news/20191203/what-jeffrey-
epstein-scandal-means-to-columbus-and-les-wexner (“A source close to Wexner also says there
was no extortion.”).
3
  Loeb ordered cost shifting where compliance would entail review of “25,000 documents that
are responsive to the Subpoena,” id. at *4-6—while almost ten times as many documents are
involved here.
